                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:     I If
                                                                               1)~ ( 1°t.


 UNITED STATES OF AMERICA,
                                                                No. 13-CR-521 (RA)
                         V.

                                                                      ORDER
 CARL DAVID STILL WELL,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has received a claim from Andrea Stillwell on some of the property listed on the

Preliminary Order of Forfeiture entered on March 12, 2019. In September, the Court directed the

Government to respond to Ms. Stillwell's claim. The Government did so on November 22, filing

a motion to dismiss. Dkt. 735. On November 20, Ms. Stillwell wrote the Court requesting an

adjournment of this forfeiture issue until Defendant Carl David Stillwell's appeal is resolved. The

Second Circuit heard oral argument on October 30.

         Accordingly, the Court will grant Ms. Stillwell's request for an adjournment pending the

Second Circuit's decision in Defendant's appeal. No later than two weeks after the Second

Circuit's resolution of that appeal, Ms. Stillwell shall file a response to the Government's motion

to dismiss.

SO ORDERED.

Dated:        November 26, 2019
              New York, New York

                                                  RonnieAbiiins
                                                  United States District Judge
